Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9, 12-15, and 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to Claims 1 and 14, the limitations “calculating … a calculated energy efficiency of the building using constrained data” and “compares the simulated the calculated energy efficiency of the building” are not described in the specification (the italicized features).

With regards to Claims 1 and 14, the limitation “constraining, using the at least one computing device, data received from the electronic resource consumption meter using confidence intervals based on one or more periods of heat transfer” is not described in the specification (the italicized feature). The specification discloses using confidence intervals for “accurate parameter estimates” [0137], U-value [0132], curve fitting and search space [0143] but not the “data received from the electronic resource consumption meter” as clamed.

With regards to Claims 1 and 14, the limitation “evaluating confidence intervals for the one or more revised thermal characteristics” is not described in the specification (the italicized features). Also, please see examiner’s comment above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-9, 12-15, and 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
computing, using the at least one computing device, heating, ventilation and air conditioning (HVAC) runtime data associated with the building based on the resource consumption information; executing, using the at least one computing device and based at least in part on the HVAC runtime data, a computer model to compute confidence intervals for one or more thermal characteristics of the building, the thermal characteristic of the building comprising at least one selected from the group consisting of a value indicative of a thermal insulation, a value indicative of an air leakage rate and a value indicative of an HVAC efficiency, wherein computing the confidence intervals for the one or more thermal characteristics of the building comprises performing a correlation of a solution of the computer model that computes a value indicative of a temperature of one or more walls of the building over time; constraining, using the at least one computing device, data received from the electronic resource consumption meter using confidence intervals based on one or more periods of heat transfer; calculating, using the at least one computing device, a calculated energy efficiency of the building using constrained data; simulating, using the at least one computing device executing a simulation model, one or more retrofit opportunity scenarios to determine suitability of the building for a retrofit opportunity to improve energy efficiency of the building, wherein for each scenario, the at least one computing device calculates a simulated energy efficiency of the building by evaluating confidence intervals for the one or more revised thermal characteristics and compares the simulated energy efficiency of the building with the calculated energy efficiency of the building; and transmitting, using the at least one computing device, an electronic notification to an electronic device associated with the building, the notification comprising at least one recommendation corresponding to at least one simulated retrofit opportunity. 
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, steps of “computing … runtime data associated with the building based on the resource consumption information; executing … based at least in part on the HVAC runtime data, a computer model to compute confidence intervals for one or more thermal characteristics of the building, the thermal characteristic of the building comprising at least one selected from the group consisting of a value indicative of a thermal insulation, a value indicative of an air leakage rate and a value indicative of an HVAC efficiency, wherein computing the confidence intervals for the one or more thermal characteristics of the building comprises performing a correlation of a solution of the computer model that computes a value indicative of a temperature of one or more walls of the building over time; constraining, … data … using confidence intervals based on one or more periods of heat transfer; calculating … a calculated energy efficiency of the building using constrained data; simulating … executing a simulation model, one or more retrofit opportunity scenarios to determine suitability of the building for a retrofit opportunity … calculates a simulated energy efficiency of the building” are treated by the Examiner as belonging to mathematical concept grouping, while the steps of “determine suitability of the building for a retrofit opportunity … ,  by evaluating confidence intervals for the one or more revised thermal characteristics and compares the simulated energy efficiency of the building with the calculated energy efficiency of the building” are treated as belonging to mental process grouping. 
Similar limitations comprise the abstract ideas of Claim 14.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 

The above claims comprise the following additional elements:
In Claim 1: a computing device, an electronic resource consumption meter, and a step of transmitting electronic notification;
In Claim 14: a storage medium, a processor, an electronic resource consumption meter, and a step of transmitting electronic notification.
The above additional elements/steps in the claims are not meaningful limitations and only generally link the use of the judicial exception to a particular technological environment or field of use such as a building HVAC system.  Receiving data from an electronic resource consumption meter represents a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception, where an electronic  resource consumption meter is generally recited and is not qualified as a particular machine.  The recited computer system as well as a storage medium and a processor are generic computer elements that are not meaningful limitations because they are generally recited and are not qualified as particular machines.  In this invention, “the focus of the claims is not on such an improvement in computers as tools but on certain independently abstract ideas that use computers as tools” (Electric Power Group).  
The step of “transmitting, using the at least one computing device, an electronic notification to an electronic device associated with the building … comprising at least one recommendation corresponding to at least one simulated retrofit opportunity” is not a meaningful limitation as it is generically recited.  According to MPEP 2106.05(f):  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more …. The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it".
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis) for substantially similar reasons as discussed above and as also evidenced by the prior art of record. 
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 3-9, 12-13, and 15-21 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Examiner Note with regards to Prior Art  
With regards to Claims 1 and 14, the closest prior art, Subbarao, Wroblewski, Cmar, Torre-Bueno, Kauffman, Steven, Pettit, and Elder, either singularly or in combination, fail to anticipate or render obvious simulating, using the at least one computing device executing a simulation model, one or more retrofit opportunity scenarios to determine suitability of the building for a retrofit opportunity to improve energy efficiency of the building, wherein for each scenario, the at least one computing device calculates a simulated energy efficiency of the building by evaluating confidence intervals for the one or more revised thermal characteristics and compares the simulated energy efficiency of the building with the calculated energy efficiency of the building, in combination with all other limitations in the claim as claimed and defined by applicant.  

Response to Arguments
Applicant's arguments filed 3/11/2021 have been fully considered but they are not persuasive. 

35 USC § 101
The Applicanst argue (p.9): The claims integrate the alleged abstract idea into a practical application by providing an improvement in a technical field … Specifically, the claims are patent-eligible because they recite an intelligent way of constraining data received from an electronic sensor, thereby providing an improvement when compared with conventional software solutions. The claims recite a computing device that collects data from an electronic resource consumption meter. The electronic resource consumption meter is an electronic sensor that is configured to monitor and collect consumption data associated with a building. Instead of using conventional techniques that utilize brute-force methods to analyze the data in its entirety, the claims recite "constraining, using the at least one computing device, data received from the electronic resource consumption meter using confidence intervals based on one or more periods of heat transfer."
The Examiner respectfully disagrees. Constraining data to particular time period is a conventional technique used, for example, by Subbarao (night time) and Cmar (particular hours of a day).  Please see additionally the rejection under the 35 USC § 112. A generically recited electronic resource consumption meter as well as a generic processor would not qualify as meaningful limitations to establish a practical application.

The Applicants argue (p.10): The claims integrate the alleged abstract idea into a practical application by reciting computer- specific features that are integral to the inventive concept.  The claims also integrate the alleged abstract idea into a practical application because the claims recite computer-specific protocols that are integral to the recited inventive concept and cannot be performed mentally …This process is specific to modeling techniques and cannot be performed mentally. 


The Applicants argue (p.10): Finally, the claims integrate the alleged abstract idea into a practical application because they recite transmitting "an electronic notification to an electronic device associated with the building" that includes the results of execution of various modeling techniques and data constraint, each of which is a computer-specific process that cannot be mentally performed. 
	The Examiner respectfully disagrees. The transmitting step is an additional element/step that is an insignificant post-solution activity of applying the judicial exception. No mental ability consideration is applicable to this step.

The Applicants argue (p.10): the claims recite various additional features that amount to significantly more than the alleged abstract ideas. In particular, as discussed above, the claims recite constraining data to provide a more efficient system, executing models that perform iterative calculation to identify recommendations, and transmitting electronic notifications. As described above, these features cannot be performed mentally and are significantly more than just mathematical concepts. When considered in totality, the claims include concrete elements that are not conventional, routine, or well-understood; are tied to a particular application; and recite a particular way to achieve a particular result, and therefore amount to significantly more than the alleged abstract idea. 

“A more efficient system” is a reference to more efficient abstract idea that comprises simulation steps. However, the “significantly more” analysis are performed over the additional elements. 

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wenzel (US 2014/0278165) discloses modeling building's energy consumption while calculating energy efficiency in a baseline case and with the proposed changes due to the building upgrades. 
Abiprojo (US 2016/0377309) discloses issuing notifications about efficiency of HVAC system.
Stein (US 2014/0058572) discloses providing analysis of energy performance and notification/presentation of options to reduce energy consumption and energy demand costs of the specific building.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863